UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7345


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRON GOODS, a/k/a Moo Man,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:06-cr-00309-JFM-9; 1:15-cv-03069-JFM)


Submitted:   February 15, 2017            Decided:   March 1, 2017


Before SHEDD, KEENAN, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Darron Goods, Appellant Pro Se.     Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darron       Goods    appeals      the   district        court’s        order    denying

relief on his 28 U.S.C. § 2255 (2012) motion. *                                   Although the

parties have not challenged this court’s jurisdiction, we have a

duty to examine our jurisdiction sua sponte.                             United States v.

Bullard, 645 F.3d 237, 246 (4th Cir. 2011) (recognizing “our

independent              obligation       to        satisfy         ourselves          of    our

jurisdiction”).            “This Court may exercise jurisdiction only over

final orders and certain interlocutory and collateral orders.”

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th

Cir.       2015)    (citation       omitted);       see   28    U.S.C.       §§    1291,     1292

(2012); Fed. R. Civ. P. 54(b).                      The Supreme Court has defined a

“final decision” as “one which ends the litigation on the merits

and    leaves       nothing        for    the   court     to        do   but      execute    the

judgment.”          Catlin v. United States, 324 U.S. 229, 233 (1945).

An order is not final if it disposes of “‘fewer than all the

claims      or     the    rights    and    liabilities         of    fewer     than    all   the

parties.’”          Robinson v. Parke-Davis & Co., 685 F.2d 912, 913

(4th Cir. 1982) (quoting Fed. R. Civ. P. 54(b)).

       “Regardless of the label given a district court decision,

if it appears from the record that the district court has not

adjudicated all of the issues in a case, then there is no final

       *   The district court granted a certificate of appealability.



                                                2
order.”       Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015).

This rule applies to collateral attacks on convictions.                                     Id.

“[E]ven     if     a   district    court     believes       it    has    disposed      of    an

entire case, we lack appellate jurisdiction where the court in

fact has failed to enter judgment on all claims.”                               Id. at 696-

97.

       In his § 2255 motion, Goods asserted that his trial lawyer

was ineffective for (1) failing to call witnesses who could have

bolstered        his    defense,    and    (2)     failing       to     seek    a   limiting

instruction with regard to a key prosecution witness’ testimony

about Goods’ codefendant’s efforts to obstruct justice, and (3)

that the cumulative effect of these two omissions undermined

Goods’ convictions and sentence.                  Goods asserted a fourth claim

that   the       Government      committed       misconduct       when     it    failed     to

disclose      to       defense     counsel       material        information        about    a

Government witness, pursuant to Brady v. Maryland, 373 U.S. 83

(1963), Giglio v. United States, 405 U.S. 150 (1972), and the

Due Process Clause, and that counsel was ineffective for failing

to press the Government for this information.

       In    denying      relief     on    Goods’    § 2255        motion,       the   court

specifically addressed the first two claims.                          Because the court

did not rule on the remaining claims, the court “never issued a

final decision on” Goods’ § 2255 motion.                     Zook, 803 F.3d at 699.

Thus, we lack jurisdiction over this appeal.

                                             3
     Accordingly,   we   deny   Goods’   motion    for   appointment   of

counsel, dismiss the appeal, and remand to the district court

for consideration of Goods’ remaining two claims.         We express no

opinion as to the disposition of those claims or the district

court’s denial of Goods’ other claims.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                  DISMISSED AND REMANDED




                                   4